Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s reply dated September 2, 2021. 
Previous Restriction/Election mailed on August 5, 2021 is withdrawn.  This new set of restriction/elections replaces the previous one.

Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 24-25, drawn to a method for treating a subject suffering from primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis, the method comprising: administering to the subject dichlorphenamide at an initial dose of 50 mg once or twice daily to treat the primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis, while concomitantly administering to the subject a drug chosen from a P-gp substrate, a BCRP substrate, an OAT2 substrate, an OAT4 substrate, an OCT1 substrate, a MATE1 substrate, and a MATE2-K substrate, without dose adjustment as a result of the co-administration of the dichlorphenamide and the drug, classified in class/subclass A61K31/18.

II.	Claim 26, drawn to a method a method for treating a subject suffering from primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis, the method comprising: administering an initial dose of dichlorphenamide to the subject for treatment of the primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis, wherein the initial dosage administered is the FDA recommended initial dose of 50 mg once daily or twice daily, wherein if the subject is being administered a drug chosen from a P-gp substrate, a BCRP substrate, an OAT2 substrate, an OAT4 substrate, an OCT1 substrate, a MATE1 substrate, and a MATE2-K substrate, then continuing administering to the subject a dose of dichlorphenamide that is 50 mg once or twice daily up to a maximum of 200 mg dichlorphenamide daily, wherein the dose of the drug is not adjusted as a result of the co-administration of the dichlorphenamide and the drug, classified in class/subclass A61K31/167.

III.	Claims 27-31, drawn to a method for treating primary hyperkalemic periodic paralysis or primary hypokalemic periodic paralysis in a subject in need thereof, wherein the subject is also being administered a therapeutically effective amount of a drug chosen from a P-gp substrate, a BCRP substrate, an OAT2 substrate, an OAT4 substrate, an OCT1 substrate, a MATE substrate, and a MATE2-K substrate, the method comprising: prior to administering a therapeutically effective amount of , classified in class/subclass A61K31/167.

The inventions are distinct, each from the other because of the following reasons:
Inventions I, II and III are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed require different patient populations, and the diseases have different etiologies and pathophysiologies and as such will require different method of treatment (i.e. dose regimen).  For example groups I and III require the co-administration of a drug chosen from P-gp substrate, BCRP substrate, etc. with dichlorphenamide, while Group II does not necessarily require that..  Group III requires 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field .
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.
 If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.



Elections
Election regarding Groups I , II and III.
This application contains claims directed to the following patentably distinct species: P-gp substrate, BCRP substrate, OAT2 substrate, OAT4 substrate, OCT1 substrate, MATE1 substrate and MATE2-K substrate.  Once Applicant elect a specific substrate group, then Applicant has to elect as specific compound within that group as listed in the specification on paragraphs [0094] through [0137].  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. (The numerous compounds encompassed by this genus would not share the same structural characteristics). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Upon election of a species, Applicant is required to disclose:
1- Name and structure of the elected species
2- The location of the elected species within the claims and/or the specification, and 
3- The claims that read on the elected species.




Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
September 10, 2021.